ORDER
A petition for certification of the judgment in A-16-88T3F having been submitted to this Court, and the Court having considered the same,
And the Court having invited the participation of the Department of Environmental Protection,
And the Court having requested the comments of the parties in respect of the interpretive statement attached to the proposed ordinance,
*469And the Court having reviewed the responses of counsel, and good cause appearing;
It is ORDERED that certification is granted, limited solely to the Court’s consideration of the interpretive statement prepared in support of the proposed ordinance; and it is further
ORDERED that the interpretive statement should explicitly reflect that implementation of the ordinance is subject to compliance with statutory requirements; and it is further
ORDERED that attached to and made a part of this Order is a revised interpretive statement for use on the ballot in Mercer County at the general election of November 8, 1988; and it is further
ORDERED that the petition for certification is, in all other respects, denied.
Chief Justice WILENTZ and Justices HANDLER, O’HERN, and STEIN join in this Order.
Justice CLIFFORD would deny the petition for certification.
Justices POLLOCK and GARIBALDI did not participate.
QUESTION
Shall the Mercer County Bottle Bill Ordinance submitted by initiative petition mandating a refundable deposit of 10 cents for all recyclable aluminum and glass beverage containers and 25 cents for all plastic and mixed material beverage containers sold in Mercer County, be adopted?
INTERPRETIVE STATEMENT
The purpose of this proposed Ordinance is to encourage the return of beverage containers to help control littering and reduce *470solid waste by requiring a deposit on all beverage containers sold in the County. The deposit would be 10 cents for all recyclable glass and aluminum containers and 25 cents for all other containers. Consumers would redeem their deposits at retail stores, redemption centers, and recycling centers.
Implementation of this Ordinance would be subject to the Solid Waste Management Act (N.J.S.A. 13:1E-1, et seq.) and the Clean Communities and Recycling Act (N.J.S.A. 13:1E-99.1, et seq.), including the prior approval of the Department of Environmental Protection.
Beverages covered by this proposed Ordinance include milk, liquor, beer, wine, vermouth, sparkling wine, fruit juice, mineral water, soda, and similar non-alcoholic beverages. Beverage containers covered by the proposed Ordinance include those made of glass, metal, and plastic, or any combination thereof, that are sealed with a metal or plastic cap. Examples of containers not covered by this Ordinance are cans containing materials not defined as beverages, paper containers such as milk cartons and juice brick packs, and wine bottles sealed with corks.
In addition to the refund value of the container, distributors would pay lié cents per container to retailers as a handling fee. Distributors would be permitted to keep a portion of unclaimed deposits to cover the cost of redemption, including the handling charge. The remainder of the unclaimed deposits would go to support recycling programs in the County.